                          Case 6:20-cr-00218-MC                                            Document 56-1                                    Filed 08/04/21                     Page 1 of 3




                                                                       DECLARATION                      OF DANIEL                   L.   GAILLARD




I   Daniel           L.   Gaillard       hereby declare                     as   follows


      1.     I       am     a herpetologist and professor working at Dalton State College                                                                        in   Dalton      Georgia.          I    have

             studied              reptiles turtles specifically                                        11 years and have                        been an environmental
                                                                                                for                                                                                          consultant

             contractor on and off for 11 years.                                            I

                                                                                                am     also a       research assistant at Hainan Normal University                                                  in


                 Haikou           China where                   I
                                                                    spend summers giving special topic                                           lectures training students and

             performing research projects ranging from turtle genetics to ecology.

      2.     As a herpetologist                        I   have travelled to various states                                          in   the    US       and to Mexico            Hong Kong and

             China to study turtles                             in   their       natural             habitats        collect              genetic      samples and survey the local

             wildlife            trade.      The      results              from a population genetics                                    study on gopher tortoises                      in   the southeast

             is           now   being used by the United States Fish and Wildlife Service to help guide their species

                 management                  plans.        In       addition          Ive also assisted the                              International           Union for the Conservation

             of Nature                IUCN         on updating                   species              statuses           and        provided        information to the Convention                               on

                 International               Trade         in       Endangered              Species           CITES during                      re-evaluation           of    listing   status          of

             several turtle                  species.

      3.         My         expertise        lies in       understanding                    the natural              genetic make-up                       of wild turtle populations and

                 how we            can    use that information to guide species                                                     management              plans      and     identify origins               of

                 confiscated             individuals.I                am      also highly               involved              in the wildlife trade as                   it   relates to turtles. Ive


                 spent the            last   five     years           in   the   field          in    China surveying                     and studying           the wildlife trade             in       villages


                 turtle         farms and from dealers.                           I
                                                                                      have a deep understanding                                   of      how    the routes of smuggling

                                                                                                                                                                 have experience                        the trade
                 occur within China and                                    neighboring                                               addition             also                                 in
                                                                     its                               countries.             In                      I




                 of turtles between                        China and             US/Mexico                as turtles in                  these two countries are highly sought after

                 by turtle farmers and hobbyists                                      in   the turtle trade.

      4.         I    reviewed           and    help translate several                                documents               involved          with this case.               Mr. Xiao Dong Qin was

                 very specific             in   targeting             native US species that are highly sought after and highly profitable to

                 smuggle back                  to China and                  Hong Kong.                This    is   an        all    too    common phenomenon                           and the turtles

                     Mr. Gin smuggled                 only           exacerbate                 the decline          of wild populations of these turtles

      5.         The        illegal    trade in turtles has been an issue for the                                                    last   30 years and has                  increased        recently for

                 certain          species.       In   2014 there were                            multiple seizures                        of confiscated              wild    caught     WC         turtles.          In


                 Florida         there were 5581 smuggled                                       WC      adult Florida                    box turtles and              mud     turtles        over 3000

                 turtles         confiscated               in   Shanghai              including               WC    species of box turtles 281 turtles seized                                           in   New
                 York           including       the federally threatened                                 bog turtle                  and an estimated 70000 Indian flapshell

                 turtles         were      illegally        collected             and smuggled                     out of India These                       cases      are     not an exhaustive                   list


                     of known          smuggled animals and                             globally there were possibly hundreds                                             of   thousands            more

                 smuggled that went undetected.
       6.        Turtle          populations are highly susceptible                                       to loss         of adult animals due to the relatively low annual

                     reproductive            output             and the length of time to maturity                                          8-25 years Depending                         on the size of

                 the population                  it   is    estimated that the loss of only a handful                                                 of adult females             will      cause that

                     population          to decline.                Mr. Qin           pled guilty to               smuggling                approximately 127 adult turtles from the

                     U.S.    For   these smuggled animals                                  it    is   unclear       if   individuals             of the same species came from the

                     same       wild     population or multiple populations                                              In   either        scenario the number of adults collected

                     from the wild to supply his shipments                                             will   have        a    negative          long-term impact on those




                                                      Government's Exhibit 1 Page 1 of 3
           Case 6:20-cr-00218-MC                                            Document 56-1                            Filed 08/04/21                      Page 2 of 3




     populations                  The defendant                 also    pled guilty to smuggling approximately 177 baby turtles from

     the Us.            While these individuals                        were        likely      captive        bred depending                on the person              who
     produced                them        the adult stock was possibly WC. An increase                                              in   the demand         for hatchlings                of a

     species            especially         for       some      of   the species smuggled                        by Mr. Qin surpasses the number currently

     produced                by breeders.             Therefore             even smuggling                   hatchling       animals has the potential to result

     in    the loss of adult female animals from the wild.



7.   I    believe       the adult turtles smuggled                            by Mr. Qin were                   WC     animals because                  of the hundreds                  of

     smuggled adult turtles of these species Ive seen                                                    in   Chinese farms and pet shows about                                     99%
     were         all   WC       animals.        Second          most breeders                   will    not    sell   their adult          stock because              it   impacts

     their    bottom              line   and so        adult        individuals               of these species are not commonly sold. Lastly buying

     adult        breeders          is   ten times or more expensive                                 than      buying       WC      animals.         Buying captive               animals

     will    decrease profit margins for the dealer                                            and they are not as common.



8.   The yellow blotched                         map     turtle        Graptemys ftavimaculata                              Florida        box turtle Terrapene

     caroling           bouri and wood                   turtle        Glyptemys insculpto                           are especially susceptible                   to    illegal         take

     due to         small
                                 geographic            distribution                Florida box             turtle and yellow blotched                     map     turtle or the

         length     of   time to maturity                 wood              turtle.




             a.         The      Florida    box turtles range                       is   limited        to   the terrestrial ecosystems                    in   Florida.           Most of

                        these ecosystems                  have         been destroyed or severely                           altered        by anthropogenic                      activities.


                        The remaining                 intact     habitat           is    highly fragmented resulting                       in   some populations

                        becoming           isolated       from each other.                      If   one population                is   collected       heavily    and

                        extirpated          it   is   difficult        for    it   to    be    recolonized           naturally           thus decreasing           the overall

                        number and               possible        genetic diversity of this subspecies

             b.         While      abundant             in its      native         habitat        the yellow blotched                    map     turtle    is   only found              in    the

                        Pascagoula River system                         in    Mississippi.              Yellow       blotched           map     turtles   are    listed          as

                        threatened on the Endangered Species Act.                                               Collection          for    the pet trade          is   one         of   the

                        major threats to                its    survival         due       to   its   finite    range.

             c.         Wood       turtles           are at     risk    because they are one of the slower maturing species of turtles

                        in   the US 14-20 years. This slow maturation rate means that taking out a single female

                        will     result    in    a   14-20 year delay                    in   a turtle to match              its    reproductive          output.           It   also

                        means that she                 will    no longer produce                      offspring        in   the wild. Potentially 10 eggs/year                                for

                        20-30 years 200-300                         eggs are             effectively          removed        from that population

             d.         These      species are            all    omnivores and they                           eat a variety of insects fish                     worms             fungi

                        plants      etc.   They can             play an            important          role     in   helping        to    maintain populations of their

                        prey items and play a role in seed                                     distribution          for    the plants they consume.                         Whether           it



                        is   a   population decline                    or   extirpation or the loss of the ecological                                   benefits        of turtles to

                        their     habitat            smuggling          these species of turtles from the wild                                   will   always be

                        detrimental.




                    China does consume more turtle meat than
9.       While                                                                                                any other country                 in   the world the species

         Mr. Qin smuggled                  are       not consumed.                      Box wood             spotted        Blandings            and yellow blotched                     map
         turtles along with diamondback                                 terrapins              are   all     CITES     protected          species       and they            are    being

         smuggled for the pet trade or to be placed                                             on a     farm and          bred to produce               offspring to              be a pet.




                                         Government's Exhibit 1 Page 2 of 3
          Case 6:20-cr-00218-MC                      Document 56-1                      Filed 08/04/21                          Page 3 of 3




20.   One common theme Ive found                   in   the   illegal   turtle   trade       is   that    it   is   a low-risk and high-reward

      business.     First   the profitability      of   many    species     of turtles allows for those involved                          to   make

      large   sums of money          rather quickly      and the likelihood             of
                                                                                             being caught                 is   low.   Second   if   you are

      caught then the punishments are typically small compared                                     to    the overall            money you have
      made/will      make     in   the future. Other persons involved                   in   the    illegal         trade know what punishment

      others receive when they get caught. More severe punishments for those found                                                      guilty of

      smuggling      turtles   may    help   in   dissuading others from participating                              in   similar activities




      I   declare   under penalty of perjury that the foregoing                    is
                                                                                        true        and correct.




      Executed this     -third_         day of February 2020 at Dalton                            Georgia.




                                                                 DANIEL     L.   GAILLARD            PhD


                                                                 Herpetologist




                               Government's Exhibit 1 Page 3 of 3
